Lumpkin, Justice.
The law as announced in the head-notes will, most probably, be accepted as sound without serious question. If there is any doubt about the correctness of our decision in *799this case, it arises upon an application of the law to the facts. The brief of evidence is very voluminous, and there is more or less conflict in the testimony. We, of course, were constrained to accept that version of it most favorable to the plaintiff, because the jury found for him. This being so, we concluded, after long and anxious deliberation, that the verdict could lawfully stand, and therefore ought not to be set aside by a reviewing court. It is obvious from this brief statement that an elaborate discussion of tbe evidence could in no event be profitable. A case which, like this, depends upon its own peculiar facts, can not be valuable as a precedent. It might well be permitted to go without an opinion; and wbat is here said is simply intended as the expression of our reasons for not writing 'a full and complete one.- • Judgment affirmed.